UNITED STATES DISTRICT COURT                                           For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
ROBERT PERRY,

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             20-CV-5656 (JMA) (JMW)

HALF HOLLOW HILLS CENTRAL SCHOOL
DISTRICT, et al.,

                                    Defendants.
--------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the application for the appointment of pro bono counsel to represent

plaintiff, Robert Perry (“plaintiff”), in this case. For the reasons that follow, the application for

the appointment of pro bono counsel is denied without prejudice and with leave to renew when

this case is marked ready for trial if circumstances warrant such an application.

                                                DISCUSSION

        Pursuant to 28 U.S.C. § 1915(e)(1), courts may appoint an attorney to represent someone

who is unable to afford counsel. Courts possess broad discretion when determining whether

appointment is appropriate, “subject to the requirement that it be ‘guided by sound legal

principle.’” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989) (quoting Jenkins

v. Chemical Bank, 721 F.2d 876, 879 (2d Cir. 1983)). The Second Circuit set forth the principle

as follows:

         [T]he district judge should first determine whether the indigent’s position seems
         likely to be of substance. If the claim meets this threshold requirement, the court
         should then consider the indigent’s ability to investigate the crucial facts, whether
         conflicting evidence implicating the need for cross-examination will be the major
         proof presented to the fact finder, the indigent’s ability to present the case, the
         complexity of the legal issues and any special reason in that case why appointment

                                                        1
        of counsel would be more likely to lead to a just determination.

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Second Circuit also held that

these factors are not restrictive, and that “[e]ach case must be decided on its own facts.” Id. at

61. See Brooks v. State of New York, 92-CV-1508, 1992 WL 320402, at *3 (S.D.N.Y. Oct. 29,

1992) (denying, without prejudice, appointment of counsel based on failure to satisfy requisite

showing of likely merit). Further, “the Second Circuit has interpreted [28 U.S.C. § 1915(e)(1)]

to require that the plaintiff be unable to obtain counsel ‘before appointment will even be

considered.’” Ahmad v. White Plains City School Dist., 18-CV-3416, 2020 WL 3972274, at *2

(S.D.N.Y. July 14, 2020) (citing Morris v. Moran, 12-CV-7020, 2014 WL 1053658, at *1

(S.D.N.Y. Mar. 14, 2014) (quoting Hodge, 802 F.2d at 61 (“In our view, the language of the statute

itself requires that the indigent be unable to obtain counsel before appointment will even be

considered.”); also citing Justice v. Kuhnapfel, 982 F. Supp. 2d 233, 235 (E.D.N.Y. 2013) (“A

plaintiff requesting appointment of counsel must show that [ ]he is unable to obtain counsel before

appointment will even be considered.” (quotation marks omitted)).

       The Court has reviewed plaintiff’s application together with the amended complaint and

the record and finds that the appointment of counsel is not warranted at this stage of the litigation.

Even assuming that the threshold requirement of Hodge is satisfied, the Court is unable, at this

juncture, to conclude - - after considering the Hodge factors in the context of plaintiff’s application

and the amended complaint - - that the appointment of counsel is warranted. Notwithstanding the

concerns raised in plaintiff’s motion, he has demonstrated an ability to make applications to the

Court and to amend his complaint. Thus, the Court concludes that plaintiff is able at this stage of

the litigation to prosecute his case and that there is no special reason to appoint counsel.


                                                  2
         Moreover, notwithstanding plaintiff’s representation that he cannot afford to retain an

attorney, the Court denied his in forma pauperis application given his reported financial position

(see ECF No. 6) and his present application reflects that plaintiff has $2,000 in his checking

account and receives monthly income that totals $3,656.12. (See ECF No. 19.) Given that he

reported no debts or other financial obligations, and that his regular monthly expenses total

approximately $2,400.00, his inability to afford counsel is dubious.

         Accordingly, plaintiff’s application for appointment of counsel is denied without prejudice

to plaintiff renewing the application when this case is marked ready for trial, if circumstances

warrant such an application. This denial also is without prejudice to plaintiff=s hiring his own

counsel to represent him in this matter.

                                           CONCLUSION

          For the reasons set forth above, plaintiff’s application for the appointment of pro bono

counsel is denied without prejudice to plaintiff renewing the application when this case is marked

ready for trial, if circumstances warrant such an application. This denial also is without prejudice

to plaintiff’s hiring his own counsel to represent him in this matter.

         Although plaintiff paid the fee to commence this action, the Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of any appeal. See Coppedge v. United States,

369 U.S. 438, 444-45 (1962). The Clerk of the Court is directed to mail a copy of this Order to

the pro se plaintiff at his address of record.

SO ORDERED.
                                                           _/s/ (JMA) ______________________
Dated:          May 21, 2021                               JOAN M. AZRACK
                Central Islip, New York                    UNITED STATES DISTRICT JUDGE

                                                  3
